18-3274
     Chapagai v. Wilkinson
                                                                               BIA
                                                                   Lopez Defillo, IJ
                                                                     A202 138 448
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 17th day of February, two thousand twenty-one.
 5
 6   PRESENT:
 7            ROSEMARY S. POOLER,
 8            SUSAN L. CARNEY,
 9            MICHAEL H. PARK,
10                 Circuit Judges.
11   _____________________________________
12
13   SHANKAR CHAPAGAI, AKA SHANKAR
14   CHAPAGAIN,
15            Petitioner,
16
17                     v.                                    18-3274
18                                                           NAC
19   ROBERT M. WILKINSON, ACTING
20   UNITED STATES ATTORNEY GENERAL,
21            Respondent. 1
22   _____________________________________
23
24   FOR PETITIONER:                    Dilli Raj Bhatta, Esq., Bhatta
25                                      Law & Associates, New York, NY.
26

     1Pursuant to Fed. R. App. P. 43(c)(2), Acting Attorney General Robert M.
     Wilkinson is automatically substituted as Respondent.
 1   FOR RESPONDENT:                Carl McIntyre, Assistant Director;
 2                                  Brooke Marie Maurer, Trial
 3                                  Attorney, Office of Immigration
 4                                  Litigation, United States
 5                                  Department of Justice, Washington,
 6                                  DC.

 7         UPON DUE CONSIDERATION of this petition for review of a

 8   Board of Immigration Appeals (“BIA”) decision, it is hereby

 9   ORDERED, ADJUDGED, AND DECREED that the petition for review

10   is DENIED.

11         Shankar Chapagai, a native and citizen of Nepal, seeks

12   review of an October 3, 2018, decision of the BIA affirming

13   an October 23, 2017, decision of an Immigration Judge (“IJ”)

14   denying asylum, withholding of removal, and protection under

15   the   Convention   Against   Torture   (“CAT”).     In    re   Shankar

16   Chapagai, No. A 202 138 448 (B.I.A. Oct. 3, 2018), aff’g No.

17   A 202 138 448 (Immig. Ct. N.Y. City Oct. 23, 2017).        We assume

18   the   parties’   familiarity    with   the   underlying   facts   and

19   procedural history.

20         We have reviewed both the IJ’s and BIA’s decisions “for

21   the sake of completeness.”        Wangchuck v. Dep’t of Homeland

22   Sec., 448 F.3d 524, 528 (2d Cir. 2006).             The applicable

23   standards of review are well established.             See 8 U.S.C.

24   § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d

                                       2
 1   Cir.    2009)   (reviewing   factual   findings   for   substantial

 2   evidence and questions of law and application of law to fact

 3   de novo).

 4          Chapagai alleged that between October and December 2013,

 5   members of the Maoist Party threatened him multiple times and

 6   beat him on one occasion because of his membership in the

 7   Nepali Congress Party.       We find no error in the agency’s

 8   conclusion that the past harm did not rise to the level of

 9   persecution.

10          Past persecution may be based on harm other than threats

11   to life or freedom, including “non-life-threatening violence

12   and physical abuse.”    Beskovic v. Gonzales, 467 F.3d 223, 226

13   n.3 (2d Cir. 2006).     In assessing whether harms rise to the

14   level of persecution, we have held that the question of

15   whether harm rises to the level of persecution “is necessarily

16   one of degree that must be decided on a case-by-case basis.”

17   Ivanishvili v. U.S. Dep’t of Justice, 433 F.3d 332, 341 (2d

18   Cir. 2006). We have described persecution as “an extreme

19   concept that does not include every sort of treatment our

20   society regards as offensive.” Mei Fun Wong v. Holder, 633

21 F.3d 64, 72 (2d Cir. 2011) (internal quotation marks omitted).


                                      3
 1   The agency considered Chapagai’s lack of lasting injury and

 2   his choice not to seek professional medical attention. The

 3   agency also examined the context of his harm, including that

 4   the beating was by members of an opposing party rather than

 5   the   government,       that   Chapagai’s         fellow    villagers     were

 6   supporters of his party, and that the police took a report

 7   and offered him assistance.            See Jian Qiu Liu v. Holder, 632

 8 F.3d 820, 822 (2d Cir. 2011) (finding no error in BIA’s

 9   conclusion that physical attack by family planning officials

10   did   not   rise   to   the    level       of   persecution   where     asylum

11   applicant    “suffered     only   minor         bruising”   and   the   attack

12   happened prior to an arrest by local police); cf. Beskovic,

13 467 F.3d at 226 (requiring that agency “be sensitive to the

14   fact that even mistreatment that, in other contexts, could

15   fairly be characterized as . . . harassment, can take on an

16   entirely different character when officially inflicted on an

17   individual . . . detained on account of protected grounds”

18   (internal quotation marks and citation omitted)).

19         Chapagai argues that the agency did not assess his harm

20   cumulatively as required.              See Manzur v. U.S. Dep’t of

21   Homeland Sec., 494 F.3d 281, 290 (2d Cir. 2007).                    However,


                                            4
 1   the IJ acknowledged both the harassment and the physical harm,

 2   and the BIA explicitly concluded that the physical harm

 3   combined with the threats did not rise to the level of

 4   persecution.   Because this finding is dispositive as to past

 5   persecution, we do not reach the agency’s alternate finding

 6   that Chapagai did not establish that he was harmed on account

 7   of his political opinion.    See INS v. Bagamasbad, 429 U.S.
8   24, 25 (1976) (“As a general rule courts and agencies are not

 9   required to make findings on issues the decision of which is

10   unnecessary to the results they reach.”).          Finally, absent a

11   showing of past persecution, Chapagai is not entitled to a

12   presumption of future persecution and is not eligible for

13   humanitarian   asylum.      See       8   C.F.R.    § 1208.13(b)(1).

14   Chapagai does not otherwise argue that he established a well-

15   founded fear of future persecution or torture.          See Yueqing

16   Zhang v. Gonzales, 426 F.3d 540, 541 n.1, 545 n.7 (2d Cir.

17   2005) (deeming abandoned claim not raised in brief).

18       For the foregoing reasons, the petition for review is

19   DENIED.

20                                FOR THE COURT:
21                                Catherine O’Hagan Wolfe,
22                                Clerk of Court


                                       5